Per curiam.
The State Bar of Georgia has filed two formal complaints, SCD Nos. 879 and 914, against the Respondent alleging that he settled client’s cases and failed to properly account for funds entrusted to him in a fiduciary capacity. These cases are presently pending before the Special Master. There are additional grievances of a similar nature pending against the Respondent which are still under investigation.
The State Bar of Georgia filed a petition under the provisions of Bar Rule 4-108, requesting an emergency suspension until all pending cases and grievances against Respondent have been concluded.
The Respondent was served with this petition and responded by admitting conduct in violation of Standard 65 of Bar Rule 4-102, admitting that he was a threat to his clients and the public as charged in the petition filed by the State Bar, and seeking acceptance of his voluntary request for suspension of his license to practice law.
The Special Master recommended to this Court that the voluntary request for suspension by Respondent be accepted and that Respondent be suspended accordingly.
The recommendation of the Special Master is hereby accepted and adopted by this Court. The Respondent is hereby suspended from the practice of law in this State until such time as all disciplinary proceedings and grievances now pending against him are concluded. The Court further directs that Respondent comply with the provisions of Bar Rule 4-219 (c).

All the Justices concur.